Case 1:18-cV-25014-KI\/|W Document 6 Entered on FLSD Docket 12/05/2018 Page 1 of 1

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

SHIR FRENKEL, individually and

as Wife and survivor of her deceased’s

husband, IGAL TYSZMAN’$ estate,

and EVAN KRACKOWER, as pending Personal
Representative of the ESTATE OF IGAL
TYSZMAN for the benefit 01C the ESTATE OF
IGAL TYSZMAN and for the benefit of deceased’S
survivor, SHIR FRENKEL, his wife,

Plaintiffs,
V.

ROYAL CARIBBEAN CRUISES LTD.

Defendant.

CASE NO.: l:lS-c\'-25014-KMW

/

§grlc_:§ oF ENTRY oF PARTIES

Plaintiffs, by and through undersigned counsel, hereby files this Notice of Entry of

Parties, requesting addition of IGAL TYSZMAN, deceased and EVAN KRACKOWER as

pending personal representative of the Estate of IGAL TYSZMAN and for the benefit of SHIR

FRENKEL, wife and survivor and IGAL TYSZMAN, deceased

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true correct copy of the foregoing Was filed With the Court via

CM!ECF on this BRD day of December, 2018.

CHALIK AND CHALIK, P.A.
Attorneys for Plaintiff
10063 N. W. 151 Court
' Plantation; Plorida~33324
Tel.: (954) 476~1000

Fax: )472-11U
By `

}

DEBI F. CHALIK
Florida Bar No. 179566

